Dewey, J.
This case is not affected by the Rev. Sts. c. 50, forbidding unnecessary labor on the Lord’s day; for the defendant entered on the land subsequently to the Lord’s day, on which the contract was made, and by such subsequent entry and continued occupation created a new liability if no legal contract existed previously. It was either a ratification and adoption of a previous inoperative contract, or was the foundation of a new implied provision to pay for the use of the land what the same was reasonably worth. In either aspect the
Exceptions must be overruled.